Common Stock Sale and Purchase Agreement - Leo Motors Inc. & Leo Members, Inc.
Exhibit 10.2
 



 






AGREMENT
by and between





Leo Motors, Inc.
and
Leo Members, Inc.







March 8, 2017









--------------------------------------------------------------------------------

Common Stock Sale and Purchase Agreement - Leo Motors Inc. & Leo Members, Inc.

 




This STOCK SALE AND PURCHASE AGREEMENT (this "Agreement")  is
made and entered as of March 8, 2017




BETWEEN:
Leo Motors, Inc. (hereinafter the "Seller"), a corporation incorporated in
Nevada, USA and
having its principal executive office at 3887, Pacific Street, Las Vegas,
Nevada,




AND:
Leo Members, Inc. (hereinafter the "Buyer"), a corporation incorporated in the
Republic of Korea and having its principal executive office at ES Tower 6F,
Teheran-ro 52-gil 15, Gangnam-gu, Seoul Korea, 06212   


 The Seller and the Buyer are also referred  to herein individually as a "Party"
and
collectively as the "Parties."




RECITALS


WHEREAS, the Seller is the holder of Two Hundred Thousand (200,000) shares of
common stock of Leo Motors Factory1, Fifteen Thousand (15,000) shares of common
stock of Leo Motors Factory 2, and One Hundred Thousand (100,000) shares of
common stock of Leo Trading. The Seller desires to sell these shares to the
Buyer;


and


WHEREAS, the Seller desires to sell, and the Buyer desires to purchase, Two
Hundred Thousand (200,000) shares of common stock of Leo Motors Factory1,
Fifteen Thousand (15,000) shares of common stock of Leo Motors Factory 2, and
One  Hundred Thousand (100,000) shares of common stock of Leo Trading on the
terms and conditions set forth in this Agreement.


NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
is herby acknowledged, the Parties here agree as follows:




AGREEMENT




ARTICLE 1   SALE AND PURCHASE OF THE SHARES
 
Section 1.1   Sales and Purchase


In consideration of, and in express reliance upon, the representations and
warranties of the Seller and the Buyer in this Agreement, the Seller hereby
agrees to sell, assign and transfer to the Buyer, all of its right, title and
interest in and to the all Share listed in the recitals for an aggregate
purchase price of 300,000,000KRW("Purchase Amount")for the Shares. The Purchase
Amount shall be paid by cash or wire transfer to bank account designated by the
Seller within Ten (10) days from the this Agreement established.

--------------------------------------------------------------------------------

Common Stock Sale and Purchase Agreement - Leo Motors Inc. & Leo Members, Inc.




Section 1.2   Closing


The closing of the purchase and sale of the Shares  under this Agreement shall
occur simultaneously herewith, the Buyer has delivered payment of the Purchase
Amount listed above and the Seller asks issuers of Leo Motors Factory1, Leo
Motors Factory 2, and Leo Trading to register Leo Members as new owner of Two
Hundred Thousand (200,000) shares of common stock of Leo Motors Factory1,
 Fifteen Thousand (15,000) shares of common stock of Leo Motors Factory 2, and
One Hundred Thousand (100,000) shares of common stock of Leo Trading.
 
Section 1.3   Termination of Rights as the Stockholder
 
Upon payment of the Purchase Amount, the Shares shall cease to be outstanding
for any and all purposes, and the Seller shall no longer have any rights as a
holder of the Shares, including any rights that the Stockholder may have and had
under the Buyer's Certificate of Incorporation or otherwise.
 
ARTICLE 2   REPRESENTATIONS AND WARRANTIES OF SELLER
 
In connection with the transaction provided for hereby, the Seller represents
and warrants to the Buyer as of the date hereof that:


Section 2.1   Existence and Power


The Seller has the requisite corporate power and authority to own or lease all
of its properties and asset and to carry on its business as it is now being
conducted, and is duly licensed or qualified to do business in each jurisdiction
in which the nature of the business conducted by it or the character or location
of the properties and assets owned or leased by it makes such licensing or
qualification necessary.
 
Section 2.2   Ownership of Shares
 
(a)    The Seller has good and marketable right, title and interest (legal and
beneficial) in and to all of the Shares free and clear of all liens, pledges,
security interests, charges, claims and other encumbrances and defects of title
of any nature whatsoever.
 
(b)    No person has any right or other claim against Seller for any commission,
fee or other compensation as a finder or broker in connection with the
transaction contemplated by this Agreement. Upon paying for the Shares in
accordance with this Agreement, the Buyer will acquire good and marketable title
to the Shares, free and clear of all liens, pledges, security interests,
charges, claims, equity or encumbrances of any kind.



--------------------------------------------------------------------------------

Common Stock Sale and Purchase Agreement - Leo Motors Inc. & Leo Members, Inc.
Section 2.3   Authorization


The Seller has all necessary power and authority to execute, deliver and perform
the Seller's obligation under this Agreement and all agreements, instruments and
documents contemplated hereby and to sell and deliver the Shares being sold
hereunder, and this Agreement constitute a valid and binding obligation of the
Seller.
 
Section 2.4   Board Approvals
 
The transactions contemplated by this Agreement have been unanimously adopted,
approved and declared advisable unanimously by Board of Directors of the Seller.
The Audit Committee of the Board of Directors of the Seller has unanimously and
expressly approved, and the Board of Directors of the Seller has unanimously
agreed to sell the Shares without seeking a shareholder vote.
 
Section 2.5   Non-Contravention
 
(a)    The execution and delivery of this Agreement and the consummation of the
transaction contemplated hereby will not result in a breach by the Seller of, or
constitute a default by the Buyer under, any agreement, instrument, decree,
judgement or order to which the Seller is a party of by which the Seller may be
bound.


(b)    No person has any right or other claim against the Buyer for any
commission, fee or other compensation as a finder or broker in connection with
the transaction contemplated by this Agreement.
 
Section 2.6   Tax Matters


The Seller has had an opportunity to review with the Seller's tax advisors the
federal, state, local and foreign tax consequences of the Sale and the
transactions contemplated by this Agreement. The Seller is relying solely on
such advisors and not on any statement or representation of the Buyer or any of
its agents. The Seller understands that the Seller shall responsible for the
Seller's tax liability and any related interest and penalties that may arise as
a result of the translation contemplated by this Agreement.
 
ARTICLE 3   REPRESENTATIONS AND WARRANTIES OF BUYER


The Buyer represents and warrants to the Seller as of the date hereof that:


Section 3.1   Existence and Power


The Buyer is duly organized and validly existing under the laws of Republic of
Korea and has all requisite corporate power and authority to enter into and
perform its obligation under this Agreement.


Section 3.2   Authorization


The execution, delivery and performance of this Agreement has been duly
authorized by all necessary action on the Part of the Buyer, and this Agreement
is a valid and binding obligation of the Buyer, enforceable against it in
accordance with its terms.

--------------------------------------------------------------------------------

Common Stock Sale and Purchase Agreement - Leo Motors Inc. & Leo Members, Inc.


Section 3.3   Non-Contravention


The execution, delivery and performance of this Agreement will not conflict
with, violate or result in a breach of any provision of, or constitute a default
(or an event which, with notice or lapse of time or both would constitute a
default) under, or result in the termination of or accelerate the performance
required by, or result in a right of termination or acceleration under, any
provision of the organizational or documents of the Buyer.
 
ARTICLE Ⅳ   ADDITIONAL AGREEMENT


Section 4.1   The Seller shall give the Power of Attorney to the Seller's Chief
Executive Officer in order to minimize the process of shareholder's meetings.
 
ARTICLE Ⅴ   NON-COMPETITION


Section 5.1   The Parties shall not provide the confidential information or
proprietary technology obtained from respective Party to a third party without
written consent from the other Party.


Section 5.2   The Buyer shall not engage in business that may have significant
impact on the Seller's business without written consent from the Seller.
 
ARTICLE Ⅵ   MISCELLANEOUS


Section 6.1   Notices


All notices and other communications required or permitted to be given under
this Agreement shall in writing and shall be deemed to have been given if
delivered personally or by facsimile or seven days after having been sent by
certified mail, return receipt requested, postage prepaid, to the parties to
this Agreement at the following address


Section 6.2   Further Assurances


Each party hereto do and perform or cause to be done and performed all further
acts and execute and deliver all other agreements, certificates, instruments as
any other party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.


Section 6.3   Amendments and Waivers


Any provision of this Agreement may be amended or waived if, but only if, such
amendment or waiver is in writing and is duly executed with the other Party's
written consent. No failure or delay by an party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof  or the
preclude any other or further exercise thereof  or the exercise of any other
right, power or privilege. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.

--------------------------------------------------------------------------------

Common Stock Sale and Purchase Agreement - Leo Motors Inc. & Leo Members, Inc.


Section 6.4   Fees and Expenses


Each party hereto shall pay all of its own fees and expenses (including
attorney's fees) incurred in connection with this Agreement and the transactions
contemplated hereby.


Section 6.5   Governing Law


This Agreement shall be governed and construed in accordance with the laws of
the Republic of Korea. The Parties hereto agree that any suit, action or
proceeding brought by either party to enforce any provision of, or based on any
matter arising out of or in connection with, this Agreement or the translation
contemplated hereby shall be brought in the court located in Seoul Korea.


Section 6.6   Entire Agreement


This Agreement constitute the entire agreement between the parties with respect
to the subject matter of this Agreement and supersede all prior agreements and
understandings, both oral and written, between the parties and/or their
affiliates with respect to the subject matter of this Agreement.


Section 6.7   Effect of Headings


The Article and Section headings herein are for convenience only and shall not
affect the construction hereof.


Section 6.8   Severability


If one or more provisions of this Agreement are held to be unforceable under
applicable law, such provision shall be deemed to be excluded from this
Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforced in accordance with its terms to
the maximum extent permitted by law.


Section 6.9   Counterparts; Their Party Beneficiaries


This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signature were upon the same
instrument. No provision of this Agreement shall confer upon any person other
than the parties hereto any rights or remedies hereunder.


Section 6.10   Specific Performance


The parties agree that irreparable damage would occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms. It is accordingly agreed that the parties shall be entitled to
seek specific performance of the terms hereof, this being in addition to any
other remedies to which they are entitled at law or equity.


--------------------------------------------------------------------------------

Common Stock Sale and Purchase Agreement - Leo Motors Inc. & Leo Members, Inc.
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year set
forth below.


March 8, 2017

 

Leo Motors, Inc. ("Seller")
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
By:
 
 
 
 
 
 
 
 
/s/ Shi Chul Kang
 
 
/s/ Jun Heng Park
 
 
 
 
 
 
 
 
Name: Shi Chul Kang 
 
 
Name:  Jun Heng Park
 
 
Title: co-CEO
 
 
Title: co-CEO
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Leo Members, Inc. ("Buyer")
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
/s/ Shi Chul Kang
 
 
 
 
 
 
 
 
 
 
 
Name: Shi Chul Kang 
 
 
 
 
 
Title: Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 

--------------------------------------------------------------------------------





